Citation Nr: 1645695	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  13-09 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability, diagnosed as lumbar spine degenerative disc disease.

2.  Entitlement to service connection for left knee disability, diagnosed as left knee osteoarthritis.

3.  Entitlement to service connection for type 2 diabetes mellitus.

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD) and major depressive disorder.

5.  Entitlement to service connection for sarcoidosis with pulmonary involvement.

6.  Entitlement to service connection for cervical spine disability.

7.  Entitlement to service connection for right knee disability.

8.  Entitlement to service connection for left hip disability.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for renal insufficiency.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to July 1967, with service in Korea from February 1966 to March 1967.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Oakland, California Department of Veterans Affairs (VA) Regional Office (RO).  In July 2016, a videoconference hearing was held before the undersigned, and a transcript is in the record.  From the date of the hearing, the record was held open for 30 days in order to allow for the submission of additional evidence for consideration; such evidence was submitted in August 2016, accompanied by a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2015).

The issue of entitlement to service connection for a right hip disability has been raised by the record (on his January 2008 claim form, wherein he referenced "hips" in the plural), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The issues of entitlement to service connection for a psychiatric disability, for sarcoidosis with pulmonary involvement, for a cervical spine disability, for a right knee disability, for a left hip disability, for hypertension, and for renal insufficiency are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed lumbar spine degenerative disc disease began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed left knee osteoarthritis began in service and has persisted since that time.

3.  In a July 2016 written statement, prior to the promulgation of a decision in the appeal in the matter, the Veteran indicated that he wished to withdraw his appeal seeking service connection for type 2 diabetes mellitus; there is no question of fact or law in this matter remaining for the Board to consider.


CONCLUSIONS OF LAW

1.  Service connection for a lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for a left knee disability, diagnosed as left knee osteoarthritis, is warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3.  The criteria for withdrawal of an appeal are met as to the claim seeking service connection for type 2 diabetes mellitus; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.  However, because the claims of entitlement to service connection for lumbar spine disability and for left knee disability are being granted, and the claim of entitlement to service connection for type 2 diabetes mellitus is being dismissed, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his honorable service, including in Korea from February 1966 to March 1967.

Service Connection - in general

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arthritis) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for arthritis).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as arthritis or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection - Lumbar Spine Disability

In this case, the Veteran reports that he currently suffers from a lumbar spine disability as a result of injury during military service, to include during the performance of his duties as a Light Weapons Infantryman (which is listed as his primary specialty on his DD Form 214).  He also reports that he has suffered from low back pain ever since his military service.

The Veteran's service treatment records document that he was treated in service in April 1966 for "low stomach pains and back for three days, possibl[y] have a muscle sprain."  Two days later, he was treated again for "abdominal cramps from mid line lower L quadrant radiating around L side to back."  [In November 1966, it was documented that he had suffered an injury while playing basketball, but the only injured body part treated at that time was one of his righthand fingers.]  At his July 1967 service separation examination, his spine was evaluated as normal.

Post-service, at a September 1982 VA general medical examination, x-rays of the Veteran's supine abdomen showed that spina bifida occulta was present at S1.  Private x-rays of his lumbar spine in February 1983 showed spina bifida occulta of S1 and minimal scoliosis with possible early degenerative change of the right facets at L5-S1. At an April 1983 Social Security Administration (SSA) examination, he reported that he was involved in an accident in August 1976 or September 1976 wherein he strained his lower back while loading and unloading 200 pounds of butcher block.  At an April 1994 VA general medical examination, he reported having chronic recurrent low back pain since 1976, and the VA examiner diagnosed him with low back strain; the Veteran refused to get the recommended x-rays of his lumbar spine at that time.  A March 2000 private treatment record noted that he had chronic musculoskeletal low back pain and associated degenerative disc disease.  Private x-rays in June 2006 and a private MRI in June 2007 both revealed worsening degenerative changes in his lumbar spine.

Since filing his January 2008 service connection claim, the medical evidence of record has documented the Veteran's ongoing treatment for lumbar spine degenerative disc disease.

At his July 2016 hearing, the Veteran testified that while serving in the Infantry in service, he had carried very heavy backpacks but did not want to complain about this in service "because I didn't want to seem like a wimp."  He testified that his back problems had started in service with the heavy backpacks and running (during Infantry training), and that his back problems had progressed "over the course of the years" since his military service.  He also testified with regard to receiving treatment in service for back pain (documented by two service treatment records in April 1966, as outlined above).  [He also testified that he fell during service while playing basketball and had complained about his back, knees, and hands at that time.  As noted above, a November 1966 service treatment record documented a basketball injury, but the only injured body part treated at that time was one of his righthand fingers.]  He further testified that his back never got better after his initial in-service injury and that he had had back problems continually over the course of the years (since 1967).

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from lumbar spine disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service back injury are supported by, as well as consistent with, the findings in his service treatment records and the duties (such as carrying heavy backpacks and running) that would have been required of him as a Light Weapons Infantryman.  The medical evidence of record documents that, since his military service, he has been treated for low back pain and has been given a diagnosis of lumbar spine degenerative disc disease.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing low back pain ever since his in-service injury - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current lumbar spine disability and the injury he suffered during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed lumbar spine degenerative disc disease began in service and has persisted since that time.  Accordingly, service connection for lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for lumbar spine disability, however diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).]

Service Connection - Left Knee Disability

In this case, the Veteran reports that he currently suffers from left knee disability as a result of injury during military service.  He also reports that he has suffered from left knee pain ever since his military service.

On a July 1965 report of medical history (at the time of his entrance into service), it was noted that he had an x-ray of the knee [side unspecified] prior to service in 1963, indicated to be a football injury, but noted to be "NCD" [not considered disabling].  His July 1965 service entrance examination did not note any abnormalities with regard to his knees or lower extremities; therefore, he is presumed to have been sound at service entry.  [During his service, in November 1966, it was documented that he had suffered an injury while playing basketball, but the only injured body part treated at that time was one of his righthand fingers.]  His service treatment records document that he was treated in service in January 1967 for the following: "Fell down 3 days ago and injured L knee, has since had a throbbing ache in his knee which is getting worse."  At his July 1967 service separation examination, his lower extremities were evaluated as normal.

Post-service, at an April 1983 SSA examination, the Veteran reported that his left knee was painful and weak with locking.  At an April 1994 VA general medical examination, he reported that he had been complaining of chronic recurrent bilateral knee pain since 1980, and the VA examiner diagnosed him with bilateral knee strain; the Veteran refused to get the recommended x-rays of his knees at that time.

Since filing his January 2008 service connection claim, the medical evidence of record has documented the Veteran's ongoing treatment for left knee osteoarthritis.

At his July 2016 hearing, the Veteran testified with regard to receiving treatment in service for left knee injury and pain (documented by a service treatment record in January 1967, as outlined above).  [He also testified that he fell during service while playing basketball and had complained about his back, knees, and hands at that time.  As noted above, a November 1966 service treatment record documented a basketball injury, but the only injured body part treated at that time was one of his righthand fingers.]  He further testified that his left knee never got better after his initial in-service injury and that he had had knee problems continually over the course of the years (since 1967).

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has suffered from left knee disability ever since service.  See 38 C.F.R. § 3.303(b).  His competent and credible lay statements with regard to suffering in-service left knee injury are supported by, as well as consistent with, the findings in his service treatment records.  The medical evidence of record documents that, since his military service, he has been treated for left knee pain and has been given a diagnosis of left knee osteoarthritis.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing left knee pain ever since his in-service injury - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current left knee disability and the injury he suffered during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed left knee osteoarthritis began in service and has persisted since that time.  Accordingly, service connection for left knee disability, diagnosed as left knee osteoarthritis, is warranted.  [The Board finds that the instant decision applies to - and resolves - all pending claims of service connection for left knee disability, however diagnosed.  See Clemons, 23 Vet. App. at 1, 5-6.]

Withdrawal of Claim - Service Connection for Type 2 Diabetes Mellitus

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative, and must be in writing or on the record at a hearing.  38 C.F.R. § 20.204.

In a July 2016 written statement, the Veteran indicated that he wished to withdraw his appeal seeking service connection for type 2 diabetes mellitus.  There remain no allegations of errors in fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.





ORDER

Service connection for lumbar spine disability, diagnosed as lumbar spine degenerative disc disease, is granted.

Service connection for left knee disability, diagnosed as left knee osteoarthritis, is granted.

The appeal seeking service connection for type 2 diabetes mellitus is dismissed.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claims of service connection for a psychiatric disability, for sarcoidosis with pulmonary involvement, for a cervical spine disability, for a right knee disability, for a left hip disability, for hypertension, and for renal insufficiency.

As an initial matter, the record reflects that the Veteran was awarded SSA disability benefits in an October 1993 SSA decision.  On remand, a request to SSA for a complete set of records pertaining to the Veteran, including all medical evidence considered in making this decision, is necessary.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In his January 2008 service connection claim for the aforementioned disabilities, the Veteran noted that he had received treatment at the VA Medical Center (VAMC) in Martinez, California from January 1970 to January 1990.  In subsequent statements (in June 2008 and January 2009), he clarified that he was seen several times at the Martinez VAMC in the 1970s and 1980s, but he was unable to specify treatment dates.  Furthermore, at his July 2016 hearing, he testified that he had been receiving current treatment at the Martinez VAMC for the past four years.  At present, the only treatment records from the Martinez VAMC that are associated with the record are dated from September 2012 to January 2013.  On remand, all available treatment records for the Veteran from the Martinez VAMC must be obtained, to include all records dated prior to September 2012 and since January 2013.

Regarding the psychiatric disability, the Veteran states that his current psychiatric symptoms began in service as a result of being a young teenager in the Army who was scared, immature, and fearful of going to Vietnam.  [He also indicated in a January 2008 statement that he had suffered a sexual trauma in Korea from 1966 to 1967, but in a June 2008 statement he noted that he wanted to "remove" the sexual trauma component from his claim.]  His service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to psychiatric disability.  His service personnel records document that he received an Article 15 when he was found to be absent without leave (AWOL) during a bedcheck on February 11, 1967 at Camp Young in Korea.  Post-service, the medical evidence of record reflects that he was diagnosed with dysthymic disorder (in June 1982), affective disorder and depressive syndrome (in October 1993), and major depression (in April 1994).  At his July 2016 hearing, he testified with regard to his current psychiatric symptoms.  On remand, after all outstanding treatment reports are obtained for the record, the Veteran should be scheduled for a psychiatric examination to ascertain the likely cause of any psychiatric disability (with consideration of his AWOL violation in service).

Regarding sarcoidosis with pulmonary involvement, the Veteran states that his current sarcoidosis disability resulted from contact with several types of bacteria in service.  [While he alternatively stated that his current sarcoidosis disability may have been caused by exposure to herbicides during his service in the DMZ in Korea, the Board notes that the Veteran's service in Korea (i.e., from February 1966 to March 1967) pre-dated the use of herbicides in the DMZ in Korea (i.e., between April 1968 and July 1969); therefore, no further development regarding this theory of entitlement is necessary.]  His service treatment records document lab testing which noted the presence of Enterococcis (in November 1966), possible contact with spinal meningitis (in February 1967), and the presence of Diplococci (in February 1967).  Post-service, the medical evidence of record reflects that he was diagnosed with sarcoidosis with pulmonary involvement in June 1978.  At his July 2016 hearing, he testified with regard to his current symptoms of and treatment for sarcoidosis.  On remand, after all outstanding treatment reports are obtained for the record, the Veteran should be scheduled for a respiratory (or other appropriate) examination to ascertain the likely cause of his sarcoidosis (with consideration of the bacteria findings noted in service).

Regarding the cervical spine disability, right knee disability, left hip disability, hypertension, and renal insufficiency, the Veteran states that these disabilities are related to his service and/or are secondary to his sarcoidosis disability.  His service treatment records do not note any complaints, findings, diagnoses, or treatment pertaining to a cervical spine disability, a right knee disability, a left hip disability, hypertension, or renal insufficiency.  Post-service, the medical evidence of record reflects that he was diagnosed with cervical spine degenerative disc disease (in December 2000), a right knee strain (in April 1994) and osteoarthritis (in February 2008), left hip osteoarthritis (in February 2008), hypertension (in June 1978, when he was also diagnosed with sarcoidosis), and renal insufficiency (in February 2008).  At his July 2016 hearing, he testified that he fell during service while playing basketball and had injured his knees and left hip (in addition to his back).  [As noted above, a November 1966 service treatment record documented a basketball injury, but the only injured body part treated at that time was one of his righthand fingers.]  He also testified with regard to his current symptoms of and treatment for these disabilities.  On remand, after all outstanding treatment reports are obtained for the record, these issues should be readjudicated after the issue of service connection for sarcoidosis is readjudicated (and taking into consideration the determination made on that issue).

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for any psychiatric disability, sarcoidosis with pulmonary involvement, cervical spine disability, right knee disability, left hip disability, hypertension, and renal insufficiency, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]  The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for these disabilities, to include all available records from the Martinez VAMC dated prior to September 2012 and since January 2013.  If any records requested are unavailable, the reason must be explained for the record, and the Veteran should be so notified.

2. The AOJ should secure for the record from SSA complete copies of all records pertaining to the Veteran's award of SSA disability benefits, including any decision(s) and all medical evidence considered in making the decision(s).  Any negative search result is to be noted in the record and communicated to the Veteran.

3. The AOJ should arrange for a psychiatric examination of the Veteran to ascertain the likely cause of any psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) Please identify (by diagnosis) each psychiatric disability entity found or shown by the record.  If none is diagnosed, please reconcile that conclusion with the pertinent medical evidence in the record, cited above.

(b) Please identify the likely cause for each diagnosed psychiatric disability.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that any identified disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account his documented AWOL violation in service in February 1967, as outlined above).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

4. The AOJ should arrange for a respiratory (or other appropriate) examination of the Veteran to ascertain the likely cause of his sarcoidosis with pulmonary involvement.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  Based on review of the record and examination of the Veteran, the examiner must provide an opinion that responds to the following:

Please identify the likely cause for the Veteran's sarcoidosis with pulmonary involvement.  Specifically, is it at least as likely as not (defined as a 50% or better probability) that such disability was incurred in, related to, or caused by any incident of the Veteran's military service (taking into account the bacteria findings documented in his service treatment records, as outlined above).

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.

5. The AOJ should then review the record, ensure that all development sought is completed (and arrange for any further development suggested by additional evidence received), and readjudicate the claims on appeal for service connection for psychiatric disability and for sarcoidosis with pulmonary involvement, followed by readjudication of the claims on appeal for service connection for cervical spine disability, for right knee disability, for left hip disability, for hypertension, and for renal insufficiency (after any further development indicated and taking into account the determination made on the sarcoidosis service connection issue).  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative the opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


